Exhibit 10.1

[Citibank Europe plc Letterhead]

 

FROM:

   Citibank Europe plc (the “Bank”)

TO:

   AXIS Specialty Limited (“ASL”); AXIS Re SE (formerly, AXIS Re Limited); AXIS
Specialty Europe SE (formerly, AXIS Specialty Europe Limited); AXIS Insurance
Company; AXIS Surplus Insurance Company; and AXIS Reinsurance Company (the
“Companies”; each, a “Company”)

DATE:

   28 March 2018

Ladies and Gentlemen,

Committed Facility Letter dated 27th March 2017 between (1) the Bank and (2) the
Companies regarding a committed letter of credit facility – Facility Number 2 in
a maximum aggregate amount of USD 250,000,000 and as may be amended, varied,
supplemented, novated or assigned as the case may be (the “Committed Facility
Letter”).

 

1. We refer to the Committed Facility Letter. Defined terms used in this letter
shall have the meanings given to them in the Committed Facility Letter
(including where defined in the Committed Facility Letter by reference to
another document).

 

2. The parties to this letter agree that the amendments contained herein will be
effective on and from 28 March 2018 (the “Effective Date”).

 

3. The Bank and the Companies agree, for good and valuable consideration, the
receipt and legal sufficiency of which are hereby acknowledged, that from the
Effective Date:

Paragraph 5.2 (c) of the Committed Facility Letter shall be deleted in its
entirety and replaced with the following:

“(c) The tenor of the Credit extends beyond 31st March 2020;

The Bank may, in its sole discretion consider applications for Credits that are
outside the terms of this Letter. Any such requests will be considered on a
case-by-case basis and will be subject to the terms of any Facility Documents
then existing.”

 

4. The parties to this letter agree that the following agreements between the
Bank and the Companies in relation to the Committed Facility Letter remain in
full force and effect as of the date of this letter and are subject to future
mutually agreeable amendments or modifications:

 

  (i) Master Agreement dated 14 May 2010, as amended;

  (ii) Pledge Agreement dated 14 May 2010, as amended;

  (iii) Account Control Agreement dated 19 May 2015; and

  (iv) Facility Fee Letter dated 27 March 2017.

 

5. Except as expressly amended by this letter, the Committed Facility Letter
remains unmodified and in full force and effect. In the event of a conflict or
inconsistency between the terms of this letter and the terms of the Committed
Facility Letter, the terms of this letter shall prevail.

 

6. This letter may be executed in counterparts, each of which shall be deemed to
be an original, and all such counterparts taken together shall constitute one
and the same agreement. This letter and any non-contractual obligations arising
in connection with it shall be governed by English law.

 

7. Please indicate your agreement to the foregoing by countersigning the
attached copy of this letter and returning the same to us.



--------------------------------------------------------------------------------

For and on behalf of

Citibank Europe plc

/s/ Niall Tuckey Name:   Niall Tuckey Title:   Director

We agree to the terms set out in this letter.

 

For and on behalf of

AXIS Specialty Limited

/s/ Jose Osset Name:   Jose Osset Title:   Sr. VP and Treasurer

 

For and on behalf of

AXIS Re SE

/s/ Tim Hennessy Name:   Tim Hennessy Title:   CEO, Director

 

For and on behalf of

AXIS Specialty Europe SE

/s/ Tim Hennessy Name:   Tim Hennessy Title:   CEO, Director

 

For and on behalf of

AXIS Insurance Company

/s/ Andrew M. Weissert Name:   Andrew M. Weissert Title:   SVP, General Counsel
and Secretary

 

For and on behalf of

AXIS Surplus Insurance Company

/s/ Andrew M. Weissert Name:   Andrew M. Weissert Title:   SVP, General Counsel
and Secretary

 

For and on behalf of

AXIS Reinsurance Company

/s/ Andrew M. Weissert Name:   Andrew M. Weissert Title:   SVP, General Counsel
and Secretary